DETAILED ACTION
Status of Application
The response and terminal disclaimer filed 29 April 2022 are acknowledged and have been considered in their entirety.  Claims 26-29 are pending and subject to examination on the merits.

Withdrawal of Previous Rejections
Terminal Disclaimer
The terminal disclaimer filed on 29 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,167,492 and 10,822,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such, the previous NSDP rejections of record are withdrawn.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Popp et al. (US 2021/0222220 – cited previously; having an effectively filed date of 02/27/2014).
Popp et al. teach:
A serum free, chemically defined medium used in a method of culturing mammalian cells – see Claim 26 comprising copper (about 0.3 µM – about 2.5 µM), iron, zinc and manganese (about 0.05 µM to about 3 µM = about 50 nM to about 3000 nM).  
Regarding instant claims 26-27, said culture medium comprises between 0 μM to 1 μM of copper; alternatively, between 0.3 μM to greater than 2.5 μM (See paragraph 0230; paragraphs 0237-0255), which overlaps 10 to 100 ppb with particular specificity.  
Regarding instant claims 26 and 29, said culture medium comprises between 0.01 μM to more than 3 μM (See paragraphs 0234-0255); which is 10 nM to 3000 nM, which overlaps 50 to 1000 nM with sufficient specificity.  
Regarding instant claim 29, said culture medium is formulated at a pH between pH 6.8-7.2 (See paragraph 0114), which defines with sufficient specificity a pH of “about 7.0”.  
	Thus, this anticipates or renders obvious the instant claims because one skilled in the art would have a reasonable expectation the culture medium would have similar, if not the same, properties which ultimately is that the said culture affects the fucosylation content of proteins (See claim 35).  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 102(a)(2) as anticipated by or under 35 U.S.C. 103 as obvious over Popp et al. (US 2021/0222220 – cited previously; having an effectively filed date of 02/27/2014).
	Applicant’s specifically state that the teaching of Popp et al. regarding the ranges of copper are so broad that one skilled in the art would not readily optimize them.  Essentially Popp et al. teach copper concentration ranges of 0 µM, 0.3 µM, 0.5 µM or 1 µM; and 0.3 µM to infinity; or 0.5 µM to infinity.  As such, Popp et al. teach that any concentration of copper is suitable for cell growth in their cell culture media.  This is in direct contrast to the instant claims which teach a very small range of copper concentrations, namely, 0.157 µM – 1.57 µM.  As such, the teachings of Popp et al. do not anticipate/make obvious the instant claims.
	The Examiner has considered Applicant’s arguments but does not find them convincing.  Regarding the obviousness of the rejection, the ranges taught by Popp et al. do indeed directly overlap with instantly claimed ranges as demonstrated by Applicant’s themselves.  MPEP 2144.05(I) states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).

	While Applicant’s contend it would not be obvious to optimize the concentration as taught by Popp et al., one skilled in the art as noted in the rejection can specifically envisage, for example, 0 µM, 0.3 µM, 0.5 µM or 1 µM because these are explicitly stipulated and taught as preferable.  Therefore, while Popp et al. do state a range can be more than 1.50 µM, for example, they also explicitly recite narrow ranges that do in fact directly overlap with Applicant’s and thus the ranges are not all so broad to dissuade one skilled in the art to not optimize this parameter (See MPEP 2144.05(III)(D)).  Specifically, claim 26 teaches that the concentration of copper is about 0.3 µM – about 2.5 µM which contradicts that the range taught by Popp et al. are all essentially open and go to infinity.  With this specific teaching, one skilled in the art would optimize the preferred concentration, namely about 0.3 µM – about 2.5 µM.  This is especially true given the teachings in the Examples 1-3 which directly correlates the copper concentration with the various types of glycan content of the desired recombinant protein produced wherein various concentrations resulted in different types of glycans being added (or not) to the recombinant protein.  As such, optimization within this range would not only be obvious but critical to the desired outcome for one skilled in the art.    
	In addition, the ranges are taught that do overlap and are also taught with sufficient specificity so as to anticipate the claimed ranges of copper in the media.  Specifically, claim 26 teaches that the concentration of copper is 0.3 µM – 2.5 µM which contradicts that the range taught by Popp et al. is open and goes to infinity.   As noted above, Examples 1-3 teach the criticality of said range of copper on the desired outcome.  See MPEP 2131.03 for anticipation of ranges.
	As such, the rejection of record is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 July 2022